DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1, as represented by Figure(s) 2 and 3 (where the sleeve, 70,  is illustrated with 5 layers).
Species 2, as represented by Figure(s) 4 (where the sleeve, 70, is illustrated with 1 layers where the layer is a mesh).
Species 3, as represented by Figure(s) 5 and 6 (where the sleeve, 70, is illustrated with 1 layers where the layer is solid).
Species 4, as represented by Figure(s) 7 and 8 (where the sleeve, 70, is illustrated with a plurality of embedded wire strands in the same layer).
Species 5, as represented by claim 1 which only requires the sleeve to have a minimum of 4 layers (a first flame-retardant layer; a second flame-retardant layer; a third flame-retardant layer; and at least one reinforcement comprising a non-rubber, rigid material).
Species 6, as represented by claim 15 which only requires the sleeve to have a minimum of 2 layers (a first flame-retardant layer; a second flame-retardant layer; and a plurality of fiberglass strands embedded in at least one of the first flame-retardant layer and the second flame-retardant layer).
Species 7, as represented by claim 16 which only requires the sleeve to have a minimum of 3 layers (a first flame-retardant layer; a second flame-retardant layer; and a first intermediate layer disposed between the first flame-retardant layer and the second flame-retardant layer, wherein the first intermediate layer is configured as a cylindrical mesh).
Fig. 1 appears to be generic Fig.
If applicant elects Species 1 (where the sleeve, 70,  is illustrated with 5 layers)  then applicant is further required to elect one of the following patentably distinct sub-species:
Species AA, as represented by claim 3 (at least one of the first intermediate layer and the second intermediate layer is configured as a cylindrical metal mesh).
Species BB, as represented by claim 5 (at least one of the first intermediate layer and the second intermediate layer includes azimuthal corrugations).
Species CC, as represented by claim 7 (at least one of the first intermediate layer and the second intermediate layer includes axial corrugations).
The species are independent or distinct because of the mutually exclusive structural configuration of the sleeves between the species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
the species would have different text or queries searches, different electronic data base searches, or different fields of search because of the different structural features present, furthermore, an examination burden exists because the patentably distinct species listed above would require writing different rejections for each of the listed different species, responding to different arguments for the different species, or because of the additional time required for reading, understanding, and investigating the different species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
07/27/2022



/ZACHARY T DRAGICEVICH/           Primary Examiner, Art Unit 3679